Citation Nr: 0722908	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  02-18 972	)	DATE
	)
	)



THE ISSUE

Whether a January 1981 Board of Veterans' Appeals (Board) 
decision which denied restoration of service connection for 
schizophrenia is clearly and unmistakably erroneous.


REPRESENTATION

Moving party represented by:  Samuel M. Tumey, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to July 1975.  
This matter is before the Board on motion, filed in October 
2002, to find clear and unmistakable error (CUE) in a January 
1981 Board decision, which denied restoration of service 
connection for an acquired chronic psychosis.  In January 
2004, the Board determined that there was no CUE in the 
January 1981 Board decision.  On appeal, in November 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's January 2004 decision and 
remanded the matter for readjudication.   


FINDINGS OF FACT

1.  In January 1981, the Board denied restoration of service 
connection for schizophrenia.

2.  The errors claimed in the January 1981 Board decision do 
not constitute CUE.


CONCLUSION OF LAW

There is no CUE in the January 1981 Board decision denying 
restoration of service connection for schizophrenia.  38 
U.S.C. § 3012(b)(6) (1976); 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 3.105(d) (1980); 38 C.F.R. §§ 20.1403, 20.1411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran underwent medical board evaluation during active 
duty.  He was diagnosed with acute paranoid type 
schizophrenia.  Based on that diagnosis, he was deemed 
medically unfit for further duty and was placed on 
temporarily retired status in July 1975.  An October 1975 
rating decision granted service connection for schizophrenia, 
paranoid type, and assigned a total rating effective July 8, 
1975, the day after discharge from active duty, and a 50 
percent rating effective August 1, 1975.  A September 1976 
rating decision reduced the disability rating to 
noncompensable effective January 1, 1977, based on then-
current evidence that the veteran does not have a mental 
disorder.  An April 1977 rating decision proposed to sever 
service connection for paranoid schizophrenia.  An April 19, 
1977, letter notified the veteran of the proposed severance 
and that he had 60 days in which to submit additional 
evidence as to why service connection should not be severed.  
A November 1977 rating decision severed service connection.  
In November 1979, the RO confirmed its decision severing 
service connection.  In January 1981, the Board concluded 
that appeal was perfected on the rating decision that severed 
service connection and it denied restoration of service 
connection.

The veteran subsequently sought to restore service connection 
for schizophrenia.  In December 1990, the Board granted 
service connection for schizophrenia.  The veteran then 
sought an effective date earlier than May 10, 1984, for the 
grant of service connection for schizophrenia with assignment 
of a 50 percent rating, as was assigned by the RO in its July 
1991 rating decision implementing the Board's December 1990 
decision.  In September 1993, the Board denied an earlier 
effective date for the grant of service connection.  In 
February 2001, the Board determined that there was no CUE in 
the September 1993 Board decision that denied an earlier 
effective date for the grant of service connection.  On 
appeal, the Court vacated that Board decision in August 2001.  
In February 2002, the Board again concluded that there was no 
CUE in the September 1993 Board decision.  

Then, in October 2002, the veteran, through his counsel, 
filed a motion based on CUE in the January 1981 rating 
decision denying restoration of service connection for 
schizophrenia, and the present litigation stems from that 
motion.  The October 2002 motion lists rating decisions dated 
in April 1977, November 1977, and November 1979, and Board 
decisions dated in January 1981, December 1990, and September 
1993.  The Board's January 1981 decision denying restoration 
of service connection for acquired chronic psychosis subsumed 
the rating decisions dated in April and November 1977 and 
November 1979.  Counsel referred to a November 29, 1979, 
Board decision, but the record does not contain such a 
decision.  The record does contain a November 19, 1979, 
rating decision and the Board presumes that he had intended 
to refer to that rating decision.  The motion also references 
Board decisions in December 1990, which granted service 
connection for schizophrenia, and in September 1993, which 
denied entitlement to an earlier effective date for the grant 
of service connection for schizophrenia.  However, the 
arguments contained in the motion address the subject of the 
January 1981 Board decision.  Additionally, the motion 
indicates that it was being submitted under Subpart O of 38 
C.F.R. Part 20 related to CUE in Board decisions.  
Accordingly, the Board construes the October 2002 motion as a 
claim based on CUE in the January 1981 Board decision that 
denied restoration of service connection.

A Board decision is subject to revision or reversal based on 
CUE.  For the purposes of authorizing benefits, a rating or 
other adjudicative decision of the Board that constitutes a 
reversal or revision of a prior Board decision based on CUE 
has the same effect as if the decision finding CUE had been 
made on the date of the prior decision.  The Board may 
determine, sua sponte, whether it had made CUE; a CUE review 
also may be initiated by a claimant.  A request for revision 
of a Board decision based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts as they were known at the time were 
not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Circumstances that are not CUE include a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, the Secretary's failure to 
fulfill the duty to assist, and a disagreement as to how the 
facts were weighed or evaluated.  CUE also does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403 (2006).


The "benefit of the doubt" rule of 38 U.S.C. 5107(b) does 
not apply to the Board's decision, on a motion under this 
subpart, as to whether there was CUE in a prior Board 
decision.  Additionally, a motion based on CUE is not an 
application or claim for benefits subject to the duties and 
requirements of 38 U.S.C. § 5103(a) related to applications 
for benefits or a claim for benefits subject to the 
requirements of 38 U.S.C. § 5107(a) relating to the duty to 
assist.  38 C.F.R. § 20.1411 (2006).

The determination of whether there is CUE in the January 1981 
Board decision is based on law in effect at the time of the 
decision.  38 C.F.R. § 20.1403(b)(1) (2006).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of service 
connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  The claimant will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor and will be given 60 days 
for the presentation of additional evidence to show that 
service connection should be maintained.  If additional 
evidence is not received within that period, rating action 
will be taken and the award will be discontinued effective 
the last day of the month in which the 60-day period expired.  
38 U.S.C. § 3012(b)(6) (1976); 38 C.F.R. § 3.105(d) (1980).

Essentially, the veteran, through his counsel, asserts the 
following grounds for error in the January 1981 Board 
decision.  First, he asserts that, in January 1981, the Board 
did little more than take issue with the findings of the 
medical board and the original adjudication.  He argues that 
the Board was obligated to review the 
pre-January 1981 rating decisions that proposed and severed 
service connection.  

Second, he argues that, to the extent the Board relied on a 
change in diagnosis as basis for severance of service 
connection, 38 C.F.R. § 3.105(d) should be read to require 
that a change in diagnosis may be a basis only when all other 
CUE criteria have been met.  Thus, he argues, a certifying 
physician's opinion that a prior diagnosis was clearly 
erroneous is merely one among other medical opinions that 
should be considered and that such unfavorable opinion does 
not establish the degree of indisputability of evidence 
required to establish CUE.  

Third, the veteran argues that the Board erred in January 
1981 by discounting the probative merit of evidence that 
diagnoses of schizophrenia were made subsequent to the 
certifying physician's opinion that the original 
schizophrenia diagnosis was erroneous.  Thus, the contention 
is that, if the certifying physician's certificate is 
equivocal or contradicted by other evidence in terms of 
diagnosis, the evidence does not rise to the level of 
certainty or indisputability to sever service connection on 
the grounds that the initial diagnosis was in error.       

Finally, he argues that the Board did not apply the 
appropriate standard for severing service connection.  As 
evident in the November 2006 opinion (pp. 9, 10), the Court 
ultimately concluded that the Board's 2004 decision was 
ambiguous as to the CUE standard applied, referring to the 
discussion concerning "plausible basis" in the Board's 
decision (pp. 7, 8).         
 
The Board addresses each argument of counsel, mindful of the 
Court's November 2006 opinion.  As the Court stated in p. 10, 
the central issue now before the Board is "whether the 
January 1981 Board decision severing the prior grant of 
service connection was the product of CUE, and that 
determination requires an analysis of whether VA properly 
applied the stringent regulatory procedure for severance 
established by § 3.105(d)."   

With respect to the first argument as to 1981 Board error, 
the issue decided by the Board in January 1981 arose from RO 
rating decisions that proposed and then severed service 
connection.  The issue of severance was thus an inextricable 
part of the appeal for restoration of service connection, 
which the Board addressed in its decision.  Accordingly, the 
Board's decision subsumed those prior rating decisions 
addressing both the merits of the initial grant and the 
subsequent severance, and the allegations of error therein 
are encompassed within the January 1981 Board decision.  

The Board acknowledges that, in January 1981, it did not 
explicitly discuss whether the rating decisions that proposed 
severance and then severed service connection met the 
procedural requirements of 38 C.F.R. § 3.105 then in effect.  
The Board did, however, cite to and apply the correct 
regulation in addressing the question of severance of service 
connection.  It is important to remember that the requirement 
that the Board's decision contain the reasons or bases for 
its findings and conclusions was not in effect in 1981.  
Compare 38 U.S.C.A. § 7104(d) (West 2002) to 38 U.S.C. § 
4004(d) (1976).  

And, in fact, VA did comply with stringent regulatory 
procedures for severing service connection in 38 C.F.R. § 
3.105(d) then in effect.  The April 1977 rating decision that 
proposed the severance, of which the veteran was notified by 
letter dated April 19, 1977, gave the veteran 60 days within 
which to respond.  The November 1977 rating decision severed 
service connection effective the date of last payment, which 
was beyond the last day of the month in which that 60-day 
period had expired.  The severance, based on a change in 
diagnosis, was based on the certification contained in the 
summary of the 70-day VA hospitalization from January to 
March 1977 that contained the facts, findings, and reasons 
supporting the physicians' conclusion that the diagnosis of 
schizophrenia had been clearly erroneous.

With respect to the argument that the Board erred when it 
relied on a change in diagnosis as basis for severance of 
service connection, and that 38 C.F.R. § 3.105(d) should be 
read to require that a change in diagnosis may be a basis 
only when all other CUE criteria have been met, the Board has 
concluded, and the Court agrees, that evidence dated after 
the rating decision granting service connection may be 
considered to decide the issue of the propriety of the 
subsequent severance of service connection.  Nothing in the 
governing law or regulation, whether in effect in 1981 or 
now, requires that CUE criteria first be met before the Board 
considers change in diagnosis on the issue of propriety of 
severance of service connection.   

That same consideration also is material to counsel's 
assertion of error in January 1981 based on discounting of 
probative merit of evidence that other clinicians determined, 
after the certifying physician's opinion as to initial 
erroneous diagnosis, that a diagnosis of schizophrenia is 
warranted.  The fact that the medical evidence of record 
presents apparent contradictory diagnoses is not an 
impediment to the Board's authority to weigh such conflicting 
evidence in deciding the propriety of the severance of 
service connection.  The Board can -- and did, in 1981 -- 
consider evidence of conflicting clinical opinions concerning 
whether a diagnosis - in this instance, of schizophrenia -- 
was warranted.  It need not subject conflicting evidence to 
the level of certainty or indisputability that a CUE analysis 
requires, as argued by the veteran, to decide whether service 
connection should be severed.

As noted above, and as acknowledged by the majority opinion 
of the Court (see opinion, pp. 7-8), a change in diagnosis 
may be accepted as a basis for severance action if the 
examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  38 C.F.R. § 3.105(d) 
(1980).  As the Court said: "If the Court were to conclude 
that . . .  a service connection award can be terminated 
pursuant to § 3.105(d) only on the basis of law and record as 
it existed at the time of the award thereof, VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record" (quoting Daniels 
v. Gober, 10 Vet. App. 474, 480 (1997), quoting Venturella v. 
Gober, 10 Vet. App. 340, 343 (1997) (Steinberg, J., 
concurring)).  

Thus, the limitation concerning the evidence that may be 
considered in reaching a decision whether the Board's January 
1981 decision contains CUE is based on the limitations 
imposed by the CUE analysis.  The CUE decision now is based 
on the evidence at the time of the January 1981 Board 
decision.  It is not limited to the evidence at the time of 
the grant of service connection in October 1975.   

Counsel has argued, essentially, that, because the veteran 
was discharged based on a diagnosis of schizophrenia, the 
Board must have found the evidence undebatable to sever 
service connection.  He further asserts that the Board did 
nothing more than take issue with the in-service medical 
board and original adjudication and re-weigh the evidence.  
That assertion, in the Board's view, is merely disagreement 
with how the Board evaluated and weighed the facts to reach 
the January 1981 decision. However, such disagreement cannot 
form the basis for a finding of CUE in a prior Board 
decision.  38 C.F.R. § 20.1403(d) (2006).  In light of the 
finality of the January 1981 Board decision; re-establishment 
of service connection for schizophrenia in a December 1990 
Board decision; the RO's subsequent assignment of May 10, 
1984 as the effective date for re-establishment of service 
connection and the assignment of a 50 percent rating for 
schizophrenia; the subsequent denial of an earlier effective 
date for the reestablishment of service connection in the 
Board's September 1993 decision; and the Board's February 
2002 decision that there was no CUE in the September 1993 
Board decision, the only means by which the veteran can now 
seek compensation for schizophrenia for the period of time 
during which service connection was not in effect is to have 
the prior severance decision overturned, and the only means 
to achieve that is to show CUE in the January 1981 Board 
decision.   

The Board in 1981 did not merely take issue with the in-
service medical board and the original adjudication and re-
weigh the evidence.  The Board decision cited VA hospital 
summaries and records, private hospital records, and VA 
examination reports.  A VA summary of hospitalization for 25 
days in December 1975 states there was no convincing evidence 
of schizophrenia.  The diagnosis was no mental disorder.  A 
VA hospital summary for 17 days of hospitalization in August 
1976 indicates that veteran was free of mental disorder.  The 
examiner stated: "I now state positively and conclusively 
that this man does not have a schizophrenic illness."  The 
diagnosis was no mental disorder.  An October 1976 VA 
hospital summary for four days of hospitalization shows a 
diagnosis of no mental disorder.

The April 1977 rating decision that proposed severance of 
service connection specifically referred to a summary of VA 
hospitalization for 70 days from January to March 1977 that 
contains a diagnosis of no mental disorder.  This document 
contains a summary by three VA staff physicians and was 
signed by a fourth VA staff physician.  The summary reports 
that the veteran was a service patient of the facility in 
June 1975 where the in-service diagnosis of schizophrenia was 
carried forward to give the veteran the benefit of the doubt.  
The physicians indicated that there was no evidence of a 
mental illness, and further indicated that the in-service 
diagnosis of schizophrenia was in error and that the service-
connected diagnosis was also in error and mistakenly made.  
This summary contains all elements of a certification 
necessary for severance of service connection on the basis of 
change in diagnosis.  Contrary to the veteran's assertion, 
the Board considered evidence in the record as of January 
1981 that showed that the veteran did not have schizophrenia 
in service and that he did not have schizophrenia following 
service.  Admittedly, the record in January 1981 also 
contained clinical evidence of diagnosis of schizophrenia - 
notably, the evidence that had been used to grant service 
connection in 1975.  However, the VA summary report for 
hospitalization from January to March 1977 provides the 
necessary medical opinion that the diagnosis of schizophrenia 
in service was in error and that the veteran did not have 
schizophrenia.  

The January 1981 Board decision does contain a citation to 38 
C.F.R. § 3.102 and recites that consideration was given to 
the doctrine of reasonable doubt, but that the evidence did 
not create a doubt within the realm of probability.  
Nonetheless, the decision also stated that service connection 
may not be severed unless the original grant was clearly and 
unmistakably erroneous, and the Board found as a conclusion 
of law that the grant of service connection was clearly and 
unmistakably erroneous.  The Board concludes that the 
reference to the 38 C.F.R. § 3.102 "benefit of the doubt" 
standard did not affect the outcome of the decision, as the 
Board's decision also cited and applied the correct 38 C.F.R. 
§ 3.105 "clearly and unmistakably erroneous" standard.  In 
fact, the Board, in the initial section of its decision, 
explained that it had reframed the issue before the Board on 
appeal as that for restoration of service connection for 
schizophrenia, rather than as the issue of entitlement to 
service connection certified to the Board by the RO, as the 
criteria for the restoration issue "would be more liberal 
with respect to the veteran's position."  In so framing the 
issue, the Board essentially considered whether the severance 
of service connection was proper and concluded that it was.  
The fact that the issue was phrased as one of "restoration" 
of service connection rather than one of "severance" of 
service connection does not change the fact that the Board 
applied the CUE standard of review and placed the burden of 
proof on the government, rather than upon the veteran, in its 
January 1981 decision.

For the foregoing reasons, the Board concludes that the 
procedural criteria for severing service connection were met, 
and that there is no CUE in the January 1981 Board decision 
denying restoration of service connection for schizophrenia.  
The evidence of record in January 1981 fully supports the 
January 1981 decision.  The law as then in effect was 
properly applied.  The veteran has not demonstrated that 
there was error in the January 1981 Board decision of the 
kind that compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 U.S.C. § 3012(b)(6) (1976); 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.105(d) (1980); 
38 C.F.R. §§ 20.1403, 20.1411 (2006).  On the narrow issue of 
CUE in the January 1981 Board decision, the later favorable 
Board decision to grant service connection for schizophrenia 
has no bearing and cannot be the basis to conclude that there 
was CUE in the January 1981 decision.  

Duties to notify and assist the veteran in evidentiary 
development do not apply in claims based on CUE in prior 
Board decisions.  38 C.F.R. § 20.1411(c), (d) (2006); Livesay 
v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no 
further discussion is warranted on this issue.


ORDER

The January 1981 Board decision does not contain clear and 
unmistakable error.  The motion is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


